Opinion by
Dallinger, J.
It was stipulated that the merchandise consists, of atomizers, wine cooler, barrels, lemon set, fruit set, liqueur set, boxes, bottles, perfume droppers, place card holders, calendars, plates, atomizers and droppers,, plungers, perfume burners, and flacons chiefly used on the table, in the kitchen or íd the household for utilitarian purposes, or hollow ware. The claim at 40’ percent under paragraph 339 was sustained on the authority of United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Rice v. United States (T. D. 49373).